In a matrimonial action in which the parties were divorced by judgment dated December 20, 1989, the plaintiff former husband appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered January 20, 2005, as granted that branch of the motion of the defendant former wife which was to direct him to contribute to the college expenses of the parties’ son to the extent of directing him to contribute the sum of $10,000 per year.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances, the Supreme Court providently exercised its discretion in granting that branch of the motion of *416the defendant former wife which was to direct the plaintiff former husband to contribute to the college expenses of the parties’ son to the extent of directing him to contribute the sum of $10,000 per year (see Domestic Relations Law § 240 [1-b] [c] [7]); Cohen v Cohen, 21 AD3d 341 [2005]; Chan v Chan, 267 AD2d 413, 414 [1999]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.